Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the after-final amendment filed 2/11/21, which has been entered.  As directed by the amendment, claims 17-18 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-18.

Terminal Disclaimer
The terminal disclaimer filed on 2/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,016,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stimson 41,333 on 2/12/21.

The application has been amended as follows: 

In claim 17 line 1, the language “operating a BVM resuscitator,” has been amended to read –operating a bag valve mask (BVM) resuscitator,--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed bag valve mask (BVM) resuscitator/method of use, the prior art does not disclose, either alone or suggest in combination, a device including a collapsible reservoir bag having an inlet valve and an output opening; an outlet valve having a hard plastic rigid connector and an outlet port, one end of the connector directly coupled to the to the output opening of the bag and the other opposite end directly coupled to the outlet port; a face mask directly coupled to the outlet port; and a rigid stabilizer bar directly coupled to the rigid connector and extending along a length of the bag and is configured to prevent compression of the bag in a plane of the stabilizer bar, wherein the bag is configured to be fully compressible in a plane other than the plane of the rigid stabilizer bar as set forth in independent claim 1.  The prior art is also silent as to a method including positioning a face mask of a BVM resuscitator over a face of a patient; applying downward force on a rigid stabilizer bar directly formed with and/or coupled to a hard plastic rigid connector and extending along a length of a reservoir bag of the BVM resuscitator, the stabilizer bar configured to prevent one or more of compression, collapsing and folding of the bag in a plane of the stabilizer bar; and simultaneously squeezing the bag in a plane other than the plane of the stabilizer bar, the bag being fully compressible in a plane other than the plane of the stabilizer bar as set forth in independent claim 17.
The closest prior art references of record are: Rose et al. (4,898,166), Thomas (5,222,491), Lordo (5,558,371), Douma et al. (3,859,997), Huddlestone (2009/0071482), Muller (DE 10 2005 001 942 A1), and Wallace (3,473,529).
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/COLIN W STUART/Primary Examiner, Art Unit 3785